Exhibit 10.22


PerkinElmer, Inc.
Restricted Stock Unit Agreement under 2009 Incentive Plan
This AGREEMENT made as of the _____________ day of (month), 20XX, (the “Grant
Date”) between PerkinElmer, Inc., a Massachusetts corporation (the “Company”),
and _____________ (the “Participant”).
For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:
1.Grant of Units.
(a)    Grant.    The Company shall issue to the Participant, subject to the
terms and conditions set forth in this Agreement and in the Company’s 2009
Incentive Plan (the “Plan”), _________ restricted stock units of the Company
(the “Units”). Each Unit represents the right to receive such number of shares
of common stock, $1.00 par value per share, of the Company (“Common Stock”) as
provided in this Agreement. The shares of Common Stock that are issuable upon
vesting of the Units are referred to in this Agreement as “Shares”. Participant
agrees that the Units shall be subject to vesting as set forth in Section 2 of
this Agreement.
(b)    Forfeiture. If the Participant ceases to be employed by the Company for
any reason or no reason, with or without cause, before the Units vest in full,
all the Units that are unvested as of the time of such employment termination
shall be immediately forfeited to the Company.
2.Vesting. The Units will vest as provided in (a) through (c) below:
(a)    Provided that the Participant remains continuously employed by the
Company through such date, [X%] of the Units will vest on [INSERT VESTING
DATE(S)], with the number of Shares of Common Stock (if any) issuable to the
Participant with respect to such Units to be determined at the time and in
accordance with the performance metrics set forth in Exhibit A;
(b)    100% of the Units will vest upon the death or permanent disability of the
Participant on or before the date the Participant would have become vested in
the Units pursuant to paragraph (a) above. The Participant shall be deemed to be
permanently disabled if he has been unable to perform his duties for the Company
for a six consecutive month period and if he is entitled to long-term disability
benefits under the Company’s long term disability plan, as determined by the
long term disability carrier;
(c)    100% of the Units will vest as of the last day of the Participant’s
employment with the Company on or before the date the Participant would have
become vested in the Units pursuant to paragraph (a) above in the event that the
Participant’s employment is terminated by the Company without Cause or the
Participant resigns for Good Reason, in each case within thirty-six months after
the effective date of a Change in Control (regardless of


- 1 -



--------------------------------------------------------------------------------




whether such event also constitutes a Reorganization Event (as defined in the
Plan)) and if the Participant was employed by the Company on the effective date
of such Change in Control.
(d)    For purposes of this Agreement, “Cause” and “Good Reason” shall each have
the meaning set forth as of the date hereof in the employment agreement
previously entered into between the Participant and the Company. For purposes of
this Agreement, a “Change in Control” means an event or occurrence set forth in
one or more of paragraphs (i) to (iv) below (including an event or occurrence
that constitutes a Change in Control under one of such subsections but that is
specifically exempted under another such subsection):
(i)    The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 20% or more of
either (A) the then-outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), none of the following
acquisitions of Outstanding Company Common Stock or Outstanding Company Voting
Securities shall constitute a Change in Control: (I) any acquisition directly
from the Company (excluding an acquisition pursuant to the exercise, conversion,
or exchange of any security exercisable for, convertible into or exchangeable
for common stock or voting securities of the Company, unless the Person
exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (II) any
acquisition by the Company, (III) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (IV) any acquisition by any corporation pursuant
to a transaction which complies with clauses (A) and (B) of paragraph (ii) of
this Section 2(d);
(ii)    Such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (A) who is a member of the Board on the
date of the execution of this Agreement, or (B) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (B)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board;
(iii)    The consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or


- 2 -



--------------------------------------------------------------------------------




substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (A) all or substantially all of the individuals or
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the surviving, resulting or acquiring corporation in
such Business Combination (which shall include, without limitation, a
corporation which as a result of such transaction owns the Company or
substantially all of the Company’s assets either directly or indirectly through
one or more other entities) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership immediately prior to such Business Combination, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively; and (B) no Person beneficially owns, directly or indirectly, 20%
or more of the combined voting power of the then-outstanding securities of such
corporation entitled to vote generally in the election of directors (except to
the extent that such ownership existed prior to the Business Combination); or
(iv)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
For purposes of this Agreement, employment with the Company shall include
employment with a parent or subsidiary of the Company. Absent a determination
otherwise by the Committee, the Participant must be employed through the vesting
date to be entitled to vest in the Units.


3.Payment.
(a)    As soon as administratively practicable following the vesting date of the
Units pursuant to Section 2(a) above, but in no event later than the March 15th
immediately following the date on which the Units vest, the Company shall
distribute to the Participant (or to the Participant’s estate in the event of
death) the Shares of Common Stock (if any) deliverable with respect to such
Units as set determined at the time and in accordance with the performance
metrics set forth in Exhibit A that vested on such vesting date, subject to
reduction pursuant to Section 3(c).
(b)     As soon as administratively practicable following the vesting date(s) of
the Units pursuant to Section 2(b) or 2(c) above, but in no event later than the
15th day of the third month of the year following the calendar year in which the
Units vest, the Company shall distribute to the Participant (or to the
Participant’s estate in the event of death) one Share of Common Stock in
settlement of each Unit granted in Section 1(a) above (such that the total
number of Shares distributed shall equal the total number of Units granted),
subject to reduction pursuant to Section 3(c).
(c)    On each date on which Units vest hereunder, the Participant will satisfy
the tax withholding obligation due on each date on which Units vest hereunder
through the retention by the Company of Shares subject to Units scheduled to
vest on such date.


- 3 -



--------------------------------------------------------------------------------




Accordingly, the Participant hereby instructs the Company to take whatever
action is necessary or advisable such that, with no further action by the
Participant, on date on which Units vest hereunder, the Company deducts from the
Shares of Common Stock that would otherwise be distributed to the participant
pursuant to Section 3(a) or (b) with respect to such vesting of Units a number
of Shares with a value equal to the Company’s minimum statutory withholding
obligations, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes, that result from the vesting of
Units on such date hereunder, with the value of one Share for such purpose being
equal to the closing price of the Company’s common stock on the trading day
preceding the vesting date.
(d)    As of the date hereof, the Participant is not aware of any material
nonpublic information about the Company or its common stock. The Participant has
entered into the commitments described in Section 3(c) in good faith and not as
part of a plan or scheme to evade the prohibitions of Rule 10b5-1 under the
Securities Exchange Act of 1934. It is the intention of the Participant that
Section 3(c) comply with the requirements of Rule 10b5-1(c)(1) under the
Securities Exchange Act of 1934, and Section 3(c) shall be interpreted to comply
with the requirements of such rule.
(e)    The Company shall not be obligated to issue to the Participant the Shares
upon the vesting of any Unit (or otherwise) unless the issuance and delivery of
such Shares shall comply with all relevant provisions of law and other legal
requirements including, without limitation, any applicable federal or state
securities laws and the requirements of any stock exchange upon which shares of
Common Stock may be issued.
4.Restrictions on Transfer. The Participant shall not sell, assign, transfer,
pledge, hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”) any Units except by the will or the laws of descent
and distribution, and no amounts deferred under this Agreement, or any rights
therein, shall be subject in any manner to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, levy, lien, attachment, garnishment,
debt or other charge or disposition of any kind.
5.Dividend and Other Shareholder Rights. Except as set forth in the Plan,
neither the Participant nor any person claiming under or through the Participant
shall be, or have any rights or privileges of, a stockholder of the Company in
respect to the Shares issuable pursuant to the Units granted hereunder until the
Shares have been delivered to the Participant.
6.Provisions of the Plan. This Agreement is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this Agreement.
7.Adjustments for Stock Splits, Stock Dividends, Etc.
(a)If from time to time during the term of this Agreement, there is any stock
split-up, reverse stock split, stock dividend, stock distribution,
recapitalization, combination of shares, reclassification of shares, spin-off or
other similar change in capitalization event or other reclassification of the
Common Stock of the Company, or any distribution to holders of Common Stock
other than a normal cash dividend, then a Unit shall become the right to
receive, subject to


- 4 -



--------------------------------------------------------------------------------




the vesting and payment provisions described herein, any and all such new,
substituted or additional securities or cash as if the Unit represented a share
of Common Stock.
(b)If the Shares are converted into or exchanged for, or stockholders of the
Company receive by reason of any distribution in total or partial liquidation,
securities of another corporation, or other property (including cash), pursuant
to any merger of the Company or acquisition of its assets, other than one that
constitutes a Change in Control for the purposes of Section 2 of this Agreement,
then the rights of the Company under this Agreement shall inure to the benefit
of the Company’s successor and a Unit shall become the right to receive, subject
to the vesting and payment provisions described herein, any and all such new,
substituted or additional securities or cash as if the Unit represented a share
of Common Stock.
8.Withholding Taxes; No Section 83(b) Election.
(a)The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
state, local, or foreign taxes of any kind required by law to be withheld with
respect to the vesting of the Shares.
(b)The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement. The Participant acknowledges that no election under Section 83(b) of
the Internal Revenue Code of 1986 may be filed with respect to this award.
9.Miscellaneous.
(a)No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the Units pursuant to Section 2 hereof is earned only by continuing
service as an employee at the will of the Company (not through the act of being
hired or purchasing shares hereunder) and satisfying the other terms and
conditions set forth in Section 2. The Participant further acknowledges and
agrees that the transactions contemplated hereunder and the vesting schedule set
forth herein do not constitute an express or implied promise of continued
engagement as an employee or consultant for the vesting period, for any period,
or at all.
(b)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(c)Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.


- 5 -



--------------------------------------------------------------------------------




(d)Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Company and the Participant and their respective heirs, executors,
administrators, legal representatives, successors, and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.
(e)Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 9(e).
(f)Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.
(g)Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties, and supersede all prior agreements and understandings,
relating to the subject matter of this Agreement.
(h)Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.
(i)Governing Law. This Agreement shall be construed, interpreted, and enforced
in accordance with the internal laws of the Commonwealth of Massachusetts
without regard to any applicable conflicts of laws.
(j)Participant’s Acknowledgments. The Participant acknowledges that he or she:
(i) has read and understands this Agreement; (ii) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP, is acting as
counsel to the Company in connection with the transactions contemplated by the
Agreement, and is not acting as counsel for the Participant.
(k)Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.




- 6 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
PERKINELMER, INC.
By: ___________________________
Name:
Title:
                        
PARTICIPANT


_____________________________


- 7 -



--------------------------------------------------------------------------------




EXHIBIT A
[Performance metric definition to be inserted]




- 8 -

